           Case 1:11-md-02262-NRB Document 3185 Filed 10/05/20 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK



IN RE: LIBOR-BASED FINANCIAL                              Civ. No. 11-md-2262 (NRB)
INSTRUMENTS ANTITRUST
LITIGATION


THIS DOCUMENT RELATES TO:


33-35 GREEN POND ROAD ASSOC., LLC,                        Civ. No. 12-cv-5822 (NRB)
on behalf of itself and all others similarly
situated,

                                       Plaintiff,

v.

BANK OF AMERICA CORPORATION,
et al.,
                      Defendants.


COURTYARD AT AMWELL II, LLC, et al.,                      Civ. No. 12-cv-6693 (NRB)
on behalf of themselves and all others similarly
situated,

                                      Plaintiffs,

                         v.

BANK OF AMERICA CORPORATION,
et al.,

                                   Defendants.


      [PROPOSED] ORDER GRANTING NON-DEFENDANT OTC PLAINTIFFS’
     COUNSEL AN AWARD OF ATTORNEYS’ FEES AND REIMBURSEMENT OF
              LITIGATION EXPENSES, AND SERVICE AWARDS
                TO THE NON-DEFENDANT OTC PLAINTIFFS

           This matter having come before the Court by way of the Non-Defendant OTC Plaintiffs’

Motion for Attorneys’ Fees and Reimbursement of Litigation Expenses filed on July 20, 2020:




                                                    -1-
835379.2
           Case 1:11-md-02262-NRB Document 3185 Filed 10/05/20 Page 2 of 4



IT IS HEREBY ORDERED THAT:

           1.   Terms used in this Order that are defined in the Settlement Agreements are, unless

otherwise defined herein, used in this Order as defined in the Settlement Agreements.

           2.                                                        6,097,000.00 in
                Non-Defendant OTC Plaintiffs’ Counsel shall receive $_____________

attorneys’ fees to be paid pro rata out of the $21,775,000 settlement fund (Settlement Fund)1 created by

the settlements between the Non-Defendant OTC Plaintiffs and HSBC Bank plc, JPMorgan Chase

& Co., JPMorgan Chase Bank, N.A. (collectively JPM), Bank of America Corporation, Bank of

America, N.A. (collectively BOA) and Citibank, N.A. (Citi). If the attorneys’ fees award is not paid

within five business days from the date of this order, then Non-Defendant OTC Plaintiffs’ Counsel

shall be entitled to interest on the foregoing attorneys’ fees award, accruing from entry of this Order

until paid, at the same rate earned by the Settlement Fund.

           3.   Non-Defendant OTC Plaintiffs’ Counsel shall be reimbursed $42,697.66 in costs and

expenses reasonably incurred in the prosecution and settlement of this litigation, to be paid out of

the settlement fund. If the reimbursement of litigation expenses is not paid within five business days

from the date of this order, then Non-Defendant OTC Plaintiffs’ Counsel shall be entitled to

interest on the foregoing expense reimbursement, accruing from entry of this Order until paid, at

the same rate earned by the Settlement Fund.

           4.   If, and when, as a result of any appeal and/or further proceedings on remand, or

successful collateral attack, Non-Defendant OTC Plaintiffs’ Counsel’s fees and expense award

and/or reimbursement of litigation expenses is overturned or lowered, or if the Settlements are

terminated or are not approved by the Court, or if there is an appeal and any order approving the

Settlements does not become final and binding upon the Non-Defendant OTC Plaintiff class



1
  The pro rata allocation shall be as follows: 45.9% from the BOA/JPM Settlement Fund, 32.3%
from the Citi Settlement Fund, and 21.8% from the HSBC Settlement Fund.


                                                  -2-
835379.2
           Case 1:11-md-02262-NRB Document 3185 Filed 10/05/20 Page 3 of 4



members, then, within 30 calendar days after receiving notice of such an order from a court of

appropriate jurisdiction, Non-Defendant OTC Plaintiffs’ Counsel shall refund the respective

Settlement Funds such fees and expenses previously paid to them from the Settlement Fund plus

interest thereon at the same rate earned on the Settlement Funds in an amount consistent with such

reversal or modification. Non-Defendant OTC Plaintiffs’ Counsel, as a condition of receiving such

fees and expenses, on behalf of itself and each partner, shareholder or member in Non-Defendant

OTC Plaintiffs’ Counsel’s law firms shall be subject to the jurisdiction of the Court for the purpose

of enforcing this Order, and each shall be liable for repayment of the attorneys’ fees and litigation

costs and expenses allocated to Non-Defendant OTC Plaintiffs’ Counsel, including all amounts paid

as referral fees to other law firms, as well as accrued interest thereon. Upon application of HSBC,

JPM, Citi or BOA, or their respective counsel, the Court may summarily issue orders, including,

without limitation, judgments and attachment orders and may make appropriate findings of or

sanctions for contempt against Non-Defendant OTC Plaintiffs’ Counsel or any of the partners in

Non-Defendant OTC Plaintiffs’ Counsel’s firms, should Non-Defendant OTC Plaintiffs’ Counsel

fail timely to repay fees and expenses pursuant to this paragraph.

           5.   Hagens Berman Sobol Shapiro LLP and Lite DePalma Greenberg LLP (Class

Counsel) shall have the sole authority to allocate and distribute any attorneys’ fees and expenses

awarded from the settlement fund pursuant to this Order among counsel who performed work on

behalf of the Non-Defendant OTC Plaintiffs in a manner in which, in the opinion of Class Counsel

fairly compensates such counsel for their services.

           6.    Plaintiff 33-35 Green Pond Road Assoc. LLC is awarded the sum of $10,000, and

plaintiffs Courtyard at Amwell II, LLC, Greenwich Commons II, LLC, Jill Court Associates II, LLC,

Maidencreek Ventures II LP, Raritan Commons, LLC, and Lawrence W. Gardner (collectively the

Courtyard at Amwell Plaintiffs) awarded the sum of $10,000, as reasonable costs and expenses and as a



                                                  -3-
835379.2
           Case 1:11-md-02262-NRB Document 3185 Filed 10/05/20 Page 4 of 4



service award directly relating to the representation of the Non-Defendant OTC Plaintiffs class. The

Courtyard at Amwell Plaintiffs shall have the sole authority to allocate and distribute the service

award amongst themselves.



IT IS SO ORDERED.

DATED: October  5, 2020
       _____________                                    ____________________________________
                                                        NAOMI REICE BUCHWALD
                                                        UNITED STATES DISTRICT JUDGE




                                                  -4-
835379.2
